Citation Nr: 0806768	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disability.  

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a cervical spine disability, claimed 
as secondary to a service connected disability of the left 
shoulder.  Although the RO adjudicated the issue on a 
secondary basis, the facts of this case reveal that the 
veteran's current claim is for entitlement to service 
connection for a cervical spine disability on a direct basis 
for residuals of an injury to the cervical spine that was 
contemporaneous to the in-service left shoulder injury upon 
which service connection for a left shoulder disability is 
founded.  

Regardless of the determination reached by the RO, the Board 
must first make a finding of new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously-denied claim.  See Barnette v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); see also VAOGCPREC 5-92.  The Board can 
make an initial determination as to whether evidence is "new 
and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed 
Cir. 2001).


FINDINGS OF FACT

1.  Service connection for a cervical spine disability, 
claimed as secondary to a service-connected left shoulder 
disability, was denied in a January 2002 rating decision.  
The veteran was notified of this decision and he did not file 
an appeal.

2.  Evidence received since the January 2002 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a cervical spine 
disability.

3.  The competent medical evidence is in equipoise with 
respect to the question of whether the veteran has a current 
cervical spine disability that is related to an injury in 
service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the January 2002 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a cervical spine 
disability, as secondary to the service connected disability 
of the left shoulder, is reopened.  38 U.S.C.A. § 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2007). 

2.  A cervical spine disability was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  In view of the Board's favorable 
decision to reopen the claim and to grant service connection 
for a cervical spine disability, as secondary to the service 
connected disability of the left shoulder, no prejudice will 
result to the veteran by the Board's consideration of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

II.  New and Material Evidence

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2007).   

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis 

In the January 2002 rating decision, the RO denied the claim 
of entitlement to service connection for a cervical spine 
disability, as secondary to the service connected disability 
of the left shoulder on the basis that there was no evidence 
of an in-service injury or diagnosis.  The evidence of record 
at the time of the decision consisted of the veteran's 
service medical records, a VA examination dated November 
2001, and a June 2001 letter from Dr. D.S. at El Paso 
Orthopedic Surgery Group and Center for Sports Medicine.  The 
veteran was notified of the decision in February 2002.  In 
May 2002, the veteran submitted his notice of disagreement 
but did not file an appeal and the January 2002 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.  

In December 2003, the veteran submitted a claim to reopen.  
The new evidence submitted since the January 2002 rating 
decision includes an August 2006 VA examination, a July 2006 
letter from Dr. P.J. at Diplomat Neurology, a letter dated 
January 2005 from Dr. L.B. at Bauer Chiropractic P.C., and a 
letter from Dr. C.T. at the El Paso Orthopedic Surgery Group 
and Center for Sports Medicine.

The Board finds the letters from Dr. P.J. and Dr. C.T. to be 
new and material evidence.  The evidence is new because it 
had not been previously submitted to agency decisionmakers, 
and is neither cumulative nor redundant.  This evidence is 
material because it relates to a fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a cervical spine disability, as secondary to 
the service connected disability of the left shoulder.  The 
January 2005 and July 2006 letters provide competent evidence 
that the veteran has a current cervical spine disability that 
is related to an injury in service.  This additional evidence 
raises a reasonable possibility of substantiating the claim.  
Thus, this evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the January 2002 rating decision is new and material, 
and the claim of entitlement to service connection for a 
cervical spine disability is reopened.

III.  Service Connection 

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  It is 
also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

The veteran contends that his neck was injured on October 14, 
1975, at the same time that his service connected shoulder 
injury occurred.  He states that his shoulder was placed in a 
sling for five months and the sling put extreme strain on his 
neck, causing his current neck disability. 

The veteran owns a mobile home sales lot and works selling 
mobile homes.  His job does not involve heaving lifting nor 
is it physically demanding.  He testified that he has not 
lifted heavy weights, participated in sports, or been in any 
accidents since his military career. 

As noted above, although the RO adjudicated the issue on a 
secondary basis, the facts of this case reveal that the 
veteran's current claim is for entitlement to service 
connection for a cervical spine disability on a direct basis 
for residuals of an injury to the cervical spine that 
occurred contemporaneous to the in-service left shoulder 
injury upon which service connection for a left shoulder 
disability is founded.  

With respect to a Hickson analysis, in terms of Hickson 
element (1) there is evidence of a current cervical spine 
disability.  The August 2006 VA examination documents that 
the veteran's cervical spine films show anterior fusion with 
a disk plug at C4-6 with degenerative disk disease at C5-
through C7.  

With respect to the questions of whether there is medical 
evidence of an in-service injury, and a nexus between that 
in-service injury and the current disability, in satisfaction 
of Hickson elements (2) and (3), the Board must rely upon the 
weighing of the medical evidence that has been associated 
with the veteran's claims file since service.  

In that regard, it is noted that two VA examinations are 
located in the file.  The first VA examination, conducted in 
November 2001 shows that the examiner did not review the 
veteran's claims file.  The examiner did not link the 
veteran's cervical disorder with his service connected 
shoulder disability.  The second VA examiner in August 2006 
also concluded that the veteran's cervical disorder was not 
related to his service connected shoulder disability.  The 
August 2006 examiner, reviewed the entire claims file, but 
noted that the veteran worked in construction and attributed 
his cervical spine disability to his work in construction.  
At the veteran's hearing, he testified that he has never 
worked in construction nor has he done any heavy lifting.  As 
the first examiner did not review the claims file and the 
second examiner was operating under the incorrect assumption 
that the veteran had been engaging in heavy lifting due to 
his construction work, the Board does not lend as much 
probative value to these opinions.

The Board instead, lends more probative value to the medical 
opinions submitted by the veteran in his efforts to reopen 
his current claim.  Four medical opinions are located in the 
claims file which attribute the veteran's current cervical 
disability as being more likely than not related to the same 
in-service injury that was responsible for his service 
connected left shoulder disability.  While not all of the 
doctors reviewed the veteran's case file, the Board will 
afford the veteran the benefit of the doubt in this 
particular situation as at least one doctor did review his 
medical records.

The first such medical opinion was dated in June 2001 from El 
Paso Orthopedic Surgery Group and Center for Sports Medicine.  
Dr. D.S. states that the veteran "sustained an injury to his 
cervical spine... and has continued to have periodic cervical 
spinal pain and has x-rays of documented degenerative 
changes."  The doctor went on to say that "in all medical 
probability, his present cervical spine pathology is directly 
related to the initial injury which occurred on October 14, 
1975, while operating an R5 refueling unit on the flight at 
the U.S. Air force Base in Udorn Thailand."

The second supporting opinion was dated in January 2005 from 
Bauer Chiropractic.  Dr. L.B. stated, "In my opinion the 
veteran was injured in a work/duty related injury on October 
14, 1975 while in the military working with a refueling 
injury on October 14, 1975.  His injury and subsequent 
degenerative changes are consistent with the mechanism of 
injury described by the veteran."

Thirdly, a letter dated in January 2005 by Dr. C.T., from El 
Paso Orthopedic Surgery Group and Center for Sports Medicine 
states:  "My best medical opinion is that the veteran's 
cervical herniated disc occurred at the time of his shoulder 
injury sustained while in the military."

The final letter, dated in July 2006, from Dr. P.J., from 
Diplomat ABPN Neurology states that Dr. P.J. reviewed the 
veteran's military records and concluded that most likely, 
"the veteran's current neck injury was sustained at the same 
time as the acro-clavicular injury."  The doctor stated, 
"The neck injury is very common with this type of injury 
sustained in 1975."  


In summary, the Board finds that although the evidence 
clearly shows a current cervical spine disability, there is 
an equal balance of positive and negative evidence that the 
current spine disability in question is etiologically related 
to the same injury that the veteran sustained in service 
which caused his service-connected left shoulder disorder.  
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the benefit of the doubt shall be afforded to the 
veteran.  See 38 U.S.C.A. § 5107(b).  As the evidence appears 
to be in relative equipoise, with four doctors attributing 
the veteran's cervical spine disability to his service 
connected disability of the left shoulder, and two doctors 
not attributing the current disability to his service 
connected disorder, service connection for a cervical spine 
disability can be is granted.  On that basis, entitlement to 
service connection for a cervical spine disability is 
warranted.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine 
disability is reopened.  

Entitlement to service connection for a cervical spine 
disability is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.




____________________________________________
MICHAEL A. PAPPAS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


